Citation Nr: 0307368	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disorder including bursitis, a spinal disorder, or one due to 
an undiagnosed illness manifested by body aches.

2.  Whether a substantive appeal was filed pertaining to 
claims of entitlement to service connection for 
forgetfulness, chronic headaches, acne vulgaris and 
folliculitis, and a hiatal hernia, to include secondary to an 
undiagnosed illness; and for major depression, to include 
fatigue, light headedness and nervousness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active duty training from May to November 
1984, active service from October 1990 to November 1991 that 
included service in the Persian Gulf, and unverified interim 
service in a reserve component.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Baltimore, Maryland, 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no medical evidence linking any current 
musculoskeletal disability, to include bursitis, a spinal 
disorder, and body aches, to the veteran's military service.

2.  There is no objective evidence that the veteran has a 
chronic musculoskeletal disability to include bursitis, a 
spinal disorder and body aches, due to an undiagnosed 
illness.

3.  The veteran did not file a substantive appeal addressing 
issues of entitlement to service connection for 
forgetfulness, chronic headaches, acne vulgaris and 
folliculitis, and a hiatal hernia, to include secondary to an 
undiagnosed illness; and for major depression, to include 
fatigue, light headedness and nervousness.




CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a musculoskeletal 
disorder in service, to include bursitis, a spinal disorder, 
body aches, to include due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2002).

2.  The Board does not have jurisdiction over the issues of 
entitlement to service connection for forgetfulness, chronic 
headaches, acne vulgaris and folliculitis, and a hiatal 
hernia, to include secondary to an undiagnosed illness; and 
for major depression, to include fatigue, light headedness 
and nervousness  38 U.S.C.A. §§ 7104, 7105 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Musculoskeletal disorder

Factual Background

The service medical records reveal that the veteran reported 
pulling a muscle in his left elbow joint in June 1985.  No 
diagnosis was recorded.

In June 1991, the veteran gave a five-month history of 
bilateral elbow pain, but had no history of trauma.  There 
was slight point tenderness.  Range of motion was full, and 
blood tests for rheumatoid arthritis were negative.  The 
diagnosis was bilateral upper extremity arthralgia in the 
elbows and shoulders.

In July 1991, the veteran gave a one-day history of right 
shoulder pain after "pulling" his right arm while operating 
a floor buffer.  The diagnosis was muscle strain.

At a November 1997 VA orthopedic examination, the veteran 
said he was on active duty in the Persian Gulf during the war 
there, but he denied suffering a specific injury during his 
active duty.  After his active duty, he injured his back 
while working as a plumber, was diagnosed then with lumbar 
strain, and was currently unable to work due to back pain and 
diffuse muscle pain.  However, when questioned about 
symptoms, he could not be specific.  He said he did not have 
"flare-ups," but attempts to work had resulted in back 
pain.  After a musculoskeletal examination, which was 
entirely unremarkable, and review of October 1997 VA magnetic 
resonance imaging of the veteran's spine which showed a 
congenital fusion at L3-L4, no focal disc herniation and no 
spinal stenosis.  The examiner said the disability for which 
the veteran was seeking compensation was not clear, and there 
was no diagnosis save for a history of lumbar strain.

In January 1998, the veteran submitted an award notice from 
the Maryland Workers Compensation Commission indicating that 
he was disabled by a work-related injury from March 2 to 
March 9, 1993.  He also submitted a May 1995 letter from 
Constantine Misoul, MD, and orthopedic surgeon, detailing his 
examination of the veteran for work-related injuries.

February 1998 records from the VA mental hygiene clinic noted 
the veteran's continued complaints of sleep disturbance, 
gastrointestinal problems, and back pain, and his concern 
about his financial situation and about his inability to work 
due to back pain.  The assessment was major depressive 
disorder and chronic back pain.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

The Board has considered this case in light of the Veterans 
Claims Assistance Act of 2000 (VCAA) which was enacted during 
this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA duties pursuant thereto 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, RO decisions of June 1998 and April 2002 
explained shortcomings in the veteran's claim, while a 
September 1999 Statement of the Case explained the applicable 
law.  In a February 2001 letter to the veteran, the RO 
explained the provisions of the VCAA.  The file includes the 
veteran's service medical records, VA treatment records and 
examination reports, and non-VA medical records the veteran 
chose to submit.  Finally, in a November 2002 letter, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board.  He has not responded.

There is no information, from the veteran or otherwise in the 
claims file, that suggests the location of additional 
relevant evidence.  The Board is unaware of any such 
evidence, and finds that all available probative evidence has 
been obtained and is of record.  Since there is no probative 
evidence not of record, it is not possible for VA to notify 
the appellant of additional evidence he should obtain and 
evidence VA would obtain, and any failure to provide such a 
pro forma notice does not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of the VCAA.  Hence, the Board 
turns to the merits of the claims.

In this case, the veteran was diagnosed with upper extremity 
arthralgia in June 1991 and a right shoulder muscle strain in 
July 1991.  There is, however, no postservice evidence of 
continuity of symptoms.  Savage.  Moreover, at a November 
1997 VA orthopedic examination, save for a history of a 
postservice work-related lumbar strain in 1993, the examiner 
was unable to identify any musculoskeletal disability.  
Service connection for a musculoskeletal disorder is not 
warranted in the absence of evidence of a current 
musculoskeletal disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In sum, the Board finds that the veteran did not incur a 
musculoskeletal disorder in service, to include bursitis, a 
spinal disorder, body aches, and service connection is not 
warranted for such a disorder on a direct basis.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

In reaching this decision the Board notes that under the 
provisions of 38 U.S.C.A. § 1117, VA may pay compensation to 
a veteran of the Persian Gulf War who has a chronic 
disability that (1) became manifest while serving on active 
duty in the Southwest Asia theater of operations, or (2) 
became manifest to a degree of 10 percent or more within a 
period to be prescribed by regulation, when such chronic 
disability is due to an "undiagnosed" illness.  The 
implementing regulation, 38 C.F.R. § 3.317, provides that VA 
will pay compensation to a Persian Gulf War veteran who 
exhibits, by December 31, 2006, objective indications of 
chronic disability that cannot, by history, examination, or 
laboratory test, be attributed to a known clinical diagnosis.  
The regulation further provides that "objective 
indications" means either objective evidence perceptible to 
an examining physician or other nonmedical indicators capable 
of independent verification.  In addition, disabilities that 
have existed for six months or more, as well as disabilities 
that wax and wane for six months, are considered to be 
"chronic."  The six-month period to establish chronicity 
begins with the earliest date upon which the disability 
became manifest.

In this case, however, there are no objective indications 
that the veteran has a chronic musculoskeletal disorder, to 
include bursitis, a spinal disorder, body aches.  
Accordingly, there is no basis for finding that he has a 
chronic musculoskeletal disability, to include bursitis, a 
spinal disorder, body aches, due to an undiagnosed illness.  
Service connection is not warranted for such a disorder 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Was a substantive appeal filed?

In July 1998, the RO notified the veteran of its rating 
decision denying entitlement to service connection for 
forgetfulness, chronic headaches, acne vulgaris and 
folliculitis, and a hiatal hernia, to include secondary to an 
undiagnosed illness; and for major depression, to include 
fatigue, light headedness and nervousness.  The appellant 
filed a notice of disagreement (NOD) in September 1999.  
Subsequently, in a VA Form 9 received in October 1999, the 
only issues addressed pertained to "constant bone/joint 
pain."  The Board interpreted this statement as an appeal 
addressing the issues of entitlement to service connection 
for body aches, bursitis, and neck and back pain, to include 
secondary to an undiagnosed illness, and the veteran was 
informed of this interpretation in a January 2003 letter.  In 
that letter the appellant was offered an opportunity to 
present comment as to why the Board should exercise 
jurisdiction over these issues, however, no response has been 
received.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200 (2002).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal. 38 C.F.R. § 20.202 (2002).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2002).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

As noted above, the veteran has failed to file any document 
which may be considered a substantive appeal to the questions 
of entitlement to for forgetfulness, chronic headaches, acne 
vulgaris and folliculitis, and a hiatal hernia, to include 
secondary to an undiagnosed illness; and for major 
depression, to include fatigue, light headedness and 
nervousness.  As such, the Board does not have appellate 
jurisdiction over these matters.  The claims are therefore 
dismissed.


ORDER

Service connection for a musculoskeletal disorder, including 
bursitis, a spinal disorder, or one due to an undiagnosed 
illness manifested by body aches, is denied.

The claims of entitlement to service connection for 
forgetfulness, chronic headaches, acne vulgaris and 
folliculitis, and a hiatal hernia, to include secondary to an 
undiagnosed illness; and for major depression, to include 
fatigue, light headedness and nervousness are dismissed.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

